Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the passivation layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US 2014/0094223) in view of Applicant’s Admitted Prior Art (AAPA), as filed.
Regarding claim 10, Dasgupta discloses a semiconductor device comprising an active region [Fig. 2A], wherein the semiconductor device comprises:
a substrate (101,104,105,106) [Fig. 2A];
a group III-V body layer (107), disposed on the substrate [Fig. 2A]; and
a group III-V barrier layer (109), disposed on the group III-V body layer in the active region, wherein the group III-V barrier layer comprises a thinner portion (portion within region 225) and two thicker portions (thicker portions located beneath layer 212) corresponding to source and drain disposed at two sides of the thinner portion [Fig. 2A].
In addition, Dasgupta discloses forming one or more of the III-Nitride semiconductor device [paragraph 0043].
	However, Dasgupta does not explicitly discloses an isolation region.
	AAPA teaches that an isolation region is provided between adjacent devices [paragraph 0003].
	Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Dasgupta by including an isolation region as taught by AAPA since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
	Regarding claim 11, Dasgupta discloses a passivation layer (230) disposed on the thicker portions of the group III-V barrier layer [Fig. 2A and paragraph 0036].
Regarding claim 12, Dasgupta discloses wherein the thinner portion of the group III-V barrier layer has a thickness between 2 and 10 nm, and each of the thicker portions of the group III-V barrier layer has a thickness between 30 and 80 nm [paragraph 0032].
Regarding claim 13, Dasgupta discloses wherein a composition of the passivation layer comprises aluminum nitride, aluminum oxide or silicon nitride [paragraph 0036].
Regarding claim 14, Dasgupta discloses a patterned etch mask layer (212) disposed on the thicker portion of the group III-V barrier layer, wherein the patterned etch mask layer is spaced apart from the thinner portion of the group III-V barrier layer [Fig. 2A].
Regarding claim 16, Dasgupta discloses wherein the etch mask layer (212) is disposed between the passivation layer (230) and the group III-V barrier layer (109) in the active region [Fig. 2A].
Regarding claim 17, Dasgupta discloses a gate electrode (220) and at least two source/drain electrodes (235A/245A) respectively penetrating the passivation layer, wherein the electrodes are spaced apart from the group III-V barrier layer (109) at the bottom of the second recess [Fig. 2A].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11043584 in view of Dasgupta et al. (US 2014/0094223). 
The claims in US Pat. No. ‘584 recites:

Claims
Current Appl.
1, 11
2, 12
3
4
5
6
7
8
9
10
13
14
15
16
17
US Pat. ‘584
10
2
3
4
5
6
8
11
12
1
11
5,10
6
10
3,4,20


Hence, these claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art in view of Dasgupta (See teachings in rejection above).
 	Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify US Pat. No. ‘584 by including the teachings as taught by Dasgupta in the rejection above since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815